DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-36 are pending.
Claims 1-36 are subject to a restriction and/or election requirement.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-33, drawn to a method estimating a fraction of fetal nucleic acid in a test sample from a pregnant female.
Group II, claims 34-36, drawn to hardware with either executable instructions (claims 34, 35) or an executable program (claim 36) to estimate a fraction of fetal nucleic acid for the test sample from a pregnant female.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because, even though the inventions of these estimating a fetal nucleic acid in a test sample from a pregnant female, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sung et al. (US 2015/0005176 A1, effectively filed 21 Jun. 2013; Pub. Date: 01 Jan. 2015). 
Regarding the above combination of Groups I and II, Sung et al. recite a method for estimating a fraction of fetal nucleic acid in a test sample from a pregnant female in claim 1, by a system ([589]), a machine ([590]), and computer-readable storage medium ([591]). Therefore, Sung et al. discloses the technical features of estimating a fraction of fetal nucleic acid in a test sample from a pregnant woman.
Species restrictions
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
If Group I is elected, then a single species of normalization models of claim 3, a single species from each part of Species Group I (statistical models), a single species from each part of Species Group II (number of first training samples), a single species from each part of Species Group III (number of second training samples), a single species from each part of Species Group IV (fraction of first training samples fetal nucleic acid), and a single species from each part of Species Group V (fraction of second training samples fetal nucleic acid) must be elected. If Applicant elects the combination, Applicant must indicate the exact number of items elected and the exact identity of each item elected. If Group II is elected, then consideration should be made to amend or to cancel one of independent claims 34 and 35 as a “system” (claim 34) and a 
The species are as follows:
Normalization models
Normalization models of claim 3 lack unity of invention because the groups do not share the same or corresponding technical feature. The varied statistical models make different assumptions and produce different data output, and therefore do not share the same or corresponding technical feature
Species Group I: statistical models
Species A: Regression models (Claim 4-5)
Species B: Machine learning models (Claims 6-7)
Species C: Estimators (Claim 8)
Species A, B, and C of Species Group I lack unity of invention because the groups do not share the same or corresponding technical feature. The varied statistical models make different assumptions and produce different data output, and therefore do not share the same or corresponding technical feature. Furthermore, each species are dependent on claim 1 and recited in language that necessarily exclude the other species claims. 
Species Group II number of first training samples: 
Species A: One training sample (Claims 9)
Species B: Two or more training samples (Claims 10)
Species A and B of Species Group II lack unity of invention because the groups do not share the same or corresponding technical feature. The different number of training samples affect the data output produced by the models, and therefore do not share the same or corresponding 
Species Group III number of second training samples: 
Species A: One training sample (Claims 11)
Species B: Two or more training samples (Claims 12)
Species A and B of Species Group III lack unity of invention because the groups do not share the same or corresponding technical feature. The different number of training samples affect the data output produced by the models, and therefore do not share the same or corresponding technical feature. Furthermore, each species are dependent on claim 1 and recited in language that necessarily exclude the other species claims.
Species Group IV: fraction of first training samples of fetal nucleic acid
Species A-E: First training set samples of fetal nucleic acid fraction (Claims 18-22)
Species A-E of Species Group IV lack unity of invention because the groups do not share the same or corresponding technical feature. The different fractions of fetal nucleic acid of the training samples affect the data output produced by the models, and therefore do not share the same or corresponding technical feature. Furthermore, each species/claim depends from claim 1 and is recited in language that necessarily excludes the other species claims, and additionally the language “at or above” is inclusive of all values from the proceeding value and upwards, rendering claims 19-22 superfluous with respect to claim 18.
Species Group V: fraction of second training samples of fetal nucleic acid
Species A-D: Second training set samples fetal nucleic acid fraction (Claims 23-26)
Species A-D of Species Group V lack unity of invention because the groups do not share the same or corresponding technical feature. The different fractions of fetal nucleic acid of the 
Applicant is required, in reply to this action, to elect in each category above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Traversal
Election may be made with or without traverse. To preserve a right to petition, election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors 
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.
Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of rejoinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104. To be allowable, rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 102, 103 and 112. Until all claims are found allowable, an otherwise proper restriction requirement may be maintained. Non-elected claims which are not commensurate in scope with elected, allowable claims will not be rejoined. See MPEP §821.04. Additionally, in order to facilitate rejoinder, non-elected claims may be amended during prosecution to include the limitations and other relevant amendments of the elected claims under examination. Finally, the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL THOMAS GRISPO/Examiner, Art Unit 4191 

/ROSANNE KOSSON/Primary Examiner, Art Unit 1655